            IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

THOMAS BOWMAN,                              )
                                            )
      Petitioner,                           )
                                            )      CIVIL ACTION NO.
      v.                                    )     2:19-CV-1082-WHA
                                            )           [WO]
UNITED STATES OF AMERICA,                   )
                                            )
      Respondent.                           )

                                    ORDER

      On January 29, 2020, the Magistrate Judge filed a Recommendation (Doc. #5)

to which no timely objections have been filed. Based upon a de novo review of the

Recommendation, it is ORDERED as follows:

      (1) The Recommendation of the Magistrate Judge (Doc. #5) is ADOPTED;

and

      (2) This action is TRANSFERRED to the United States District Court for the

Northern District of Georgia pursuant to 28 U.S.C. § 1631.

      DONE this 24th day of February, 2020.


                           /s/ W. Harold Albritton
                         SENIOR UNITED STATES DISTRICT JUDGE
